                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA                       )
                 Plaintiff,                     )
                                                )
      v.                                        )    Case No.: 1:20CV118
                                                )
 JUSTIN M. WALKER,                              )
                 Defendant.                     )

                                         COMPLAINT

        The United States of America, by and through Matthew G.T. Martin, United States

Attorney for the Middle District of North Carolina, brings this action, pursuant to 18 U.S.C.

§ 3613, the Federal Debt Collection Procedures Act (the “FDCPA”), 28 U.S.C. § 3001, et

seq., complaining and alleging as follows:

        1. The Court has jurisdiction over this action by virtue of 28 U.S.C. §1345.

        2. Defendant Justin M. Walker (“Defendant”) resides in Elon, North Carolina,

within the jurisdiction of this court.

       3.     On June 13, 2013, Defendant executed promissory notes to the United States

Department of Agriculture, Farm Service Agency, copies of which are attached hereto as

Exhibits 1 and 2.

       4.     Defendant has defaulted in the payments due under said notes and owes the

United States the total amount of $46,459.86, plus interest at the rate of 1.25 percent per

annum from January 14, 2020, until judgment; together with post-judgment interest as

allowed by law and costs, as is more fully shown on the Affidavit of Indebtedness attached

hereto as Exhibit 3.




             Case 1:20-cv-00118 Document 1 Filed 02/06/20 Page 1 of 2
       4. The United States has made demand upon the Defendant for payment of the

aforesaid indebtedness, but Defendant has failed, neglected, and refused to satisfy said

indebtedness.

       5. Upon information and belief, Defendant is not an infant or incompetent person

and is not in the military service within purview of the Servicemembers Civil Relief Act,

50 USC App. §§ 3901, et seq., as amended (formerly known as the Soldiers’ and Sailors’

Civil Relief Act of 1940). The United States has contacted the Defense Manpower Data

Center and was informed that it does not possess any information indicating Defendant’s

status as active.

       WHEREFORE, plaintiff United States of America prays for a money judgment

against defendant Justin M. Walker for the amount of $46,459.86, plus interest at the rate

of 1.25 percent per annum from January 14, 2020, until judgment; together with post-

judgment interest as allowed by law, costs and for such other and further relief as the court

may deem just, fair, and reasonable.

Date: February 6, 2020                            Respectfully submitted,

                                                  MATTHEW G.T. MARTIN
                                                  United States Attorney

                                                   /s/ Nathan L. Strup
                                                  Nathan L. Strup, Mo. Bar No. 60287
                                                  Assistant U. S. Attorney
                                                  Middle District of North Carolina
                                                  101 S. Edgeworth Street, 4th Floor
                                                  Greensboro, NC 27401
                                                  (336) 333-5351/nathan.strup@usdoj.gov




             Case 1:20-cv-00118 Document 1 Filed 02/06/20 Page 2 of 2
                                            Pursuant to Fed                  R Civ   P. 5.2 and/or
                                            Fed. R. Ci'im.           P 43.1, PersonalData
                                            ldentifiers Have Been Redacted
                                                                                                                                             Formハρρroソ ed‐ OM8 NO θ560‑0237
lhis form is available electronically                                                                   (See Page 3 tor Privacy Act and PapoMork Reduction Act Statoments.)

FSA‐ 2026                                                          U.S.DEPARTMENT OF AGR:CULTURE                                                                               Position 2
                                                                               Farm Service Agency
(12‐ 05‑12)


                                                                             PROMISSORY NOTE
 . Name
'l                                                                                   2 State                                           3.   County
Justin M. Walker                                                                     North Carolina                                         Ca   swelf
                                                                                                                                                  ´
4 Caso Number                               5 Fund Code                                  Loan Number                                   7 Date‐
                                                                                                                                                      」une   13′       2013      ｀
38‑017‑―                                    44

8 TYPE OFASS:STANC匡                                                                  9. ACTION REOUIRING'PROMISSORY                     NOTE:
               210 0L― BF― Reg‑lYR― SDA                                                  -i
                                                                                     I        lnitirt   lo.n          l-l   Conservation    easemenl         !    oeferred payments


                                                                                     l-l Consolidation I Rescheduling f]                                          o.ot write down

                                                                                     X        Subsequent       loan l-l     Raamortization


10. FORVALUERECElVED,theundersignedborrowerandanycosignersjointlyandseverallypromisetopaytotheorderofthe
Unitecl States of Arnerica, acting through the Farm Service Agency, United States Department of Agriculture ("Covemment"), or its
 assigns, at its office      in   (o/ ReidsviIle, North Carolina 21320                                           or at such other place as the Government may later
designate in writing, the principal sum of                (D) one hundred Thousand and nol100-

the unpaid principal balance at the RATE                   of (d) one and one fourth-----
 percent(e)         l.25-----7o)perannum. IfthisnoteisforaLimitedResourceloan(indicatedinltem8)theGovernmentmay
CHANGE THB RATD OF INTEREST in accordance with its regulations, by giving the bonower thirry (30) days prior written
notice by mail to tlre borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Governnlent's regulations lor the type of loan indicated in ltem 8.

 I   l,   Principal and interest shall be paidin           (a)     one
installrnentsasindicated below,exceptasmodifiedbyadift'erentrateofinterestonorbeForethefollowingdates:
          (b) InstallrnenI amount                                Duc Date                               (b) lnstallment amount                                   Due Date
S 101′         250.00                                       6/13/2014                            SN/A
$

$

S


andル クS          N/A                          tlrereafter on the      (e/ u/e                                      ofeach    A   N/A                               until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable             (g)      one                                       years from the date of tlris note, and except that prepaymenfs may
be made as provided belorv. The consideration for this note shall also support any agreenrent                                    modi[ing        the foregoing schedule
ol'paynre nts.

 12. lf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrorver as
requested by the bonorver and approved by the Covernment. Approval by the Covernment will be given, provided the advance is
requested lor a purpose authorized by the Govemrnent. Interest shall accrue on the amount of each advance from the actual date
d isbursed.




(Spanish Fed,ral-relay) USOA $ an aqual oppotlunily prcvidar and anployer.




     tnitiatl./n,d ox" L-l\,fu()                                                                                                                                   1



                                  Case 1:20-cv-00118 Document 1-1 Filed 02/06/20 Page 1 of 3
FSA-2026 (12-os-12)                                                                                                                  Page 2 of3

13. Any amount advanced or expended by the Govenilnent for the collection ofthis note or to preserve or protect any securiry for the
loan or otherwise expended under the terms oFany security agreement or other instrument executed in connection wilh the loan
evidenced by this note, at the option ofthe Covernment shall beconte a part ofand bear interest at the same rate as the principal ofthe
debt evidenced by this note arrd be irnrnediately due and payable by the Bonower to the Government witlrout dentand.

14. Everypaymentntadeonanyindebtednessevidencedbythisnoteshall                               beappliedaccordingtoprioritiessetinTCFRPartT65,or
any successor regulatiorr.

I 5. Prepaynrent of scheduled installments, or any portion of tlrese installments, may be made at any time at the option of the
Borrower. Relundsandextrapaynlentsshall,afttrpaymentolinterest,beappliedtothelastinstallmentstobegonredueunderLlris
note and shall not affect the obligation of the Borrower to pay the romaining installments as scheduled in this note.

16. Propertycotlstructed,improved,purclrased,orrefinancedinwholeorinpartwiththeloanevidencedbythisnoteshall notbe
leased,assigned,sold,transflerred,orencumbered,voluntarilyorotherwise,withoutthewrittenconsentoftlreGovernrnent.                        Unless
the Covernment cotrsen(s otherwise in writing, the Borower will operate such property as a farm.

17. lf"DebtWriteDown,""Consoliclation,""Rescheduling,"or"Rearnortization"isindicatedinlterng,thisnoteisgivetrto
consolidate, reschedule or reanroltize, but not in satislaction   oI   the unpaid principal and interest on the follorving described notes or
assumption agreements under new terrns:


          (a)
                                                                                                                                         (0
                                                                        (d)
  FUND CODE/                 (b)                 (C)
                                                                       DATE                                   (C)                  LAST INSIALL
   LOAN NO             FACE AMOUNT        INTEREST RATE                                               ORIGINAL BORROWER                 DUE
                                                                  rArjl/DD―   }′
                                                                                   y}′
                                                                                         り
                                                                                                                                   子1■ 1,D‑1′ γ lフ
                                                                                                                                               ,′




                                                        0/0




                   S                                    °
                                                        /0


                   S                                    %

                   S                                    %

                   S                                    %

                   S                                    %

                   $                                    %



18. Security instruntents taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments slrall contiuue to rernain in
effect and the security given for tlte loans evidenced by the described notes shall continue to remain as security lor t5e loan evidenced
by this note, and For any other related obligations.

19. lf at any tinte it shall appear to the Covernnient that the Borrower rnay be able to obtain financing lrom a responsible cooperative
or private credit source at reasonable rates and terms lor loans for sinrilar purposes and period oltinre, the Borrower will, at the
Governntent's request, apply for and accept a loan in sufficient anrount to pay this note in full and, itthe lender is a coopet'ative, to pay
for any llecessary stock. The provisions olthis paragraph do not apply ifthe loan represented by this pronrissory note rvas prade to t5e
Borrower as a nonprogranr loan or a Conservation Loan.




tnitiat    I.A ,r,,1,        o"t" [ -ll'     1aatb




                         Case 1:20-cv-00118 Document 1-1 Filed 02/06/20 Page 2 of 3
                                             ￨




FSA‑2026(12‑05‑12)                           ￨




                                                                                                                                            Page 3 of 3
                                             ￨

20, 'I-he Borrower recognizes that the loan described in this
                                                              note will be in default slrould any loan proceeds be used for a purpose that
will contribute to ex...iiu.erosion of hlghly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part I940, subpart G, Exhibit M, or any successor regutation.

21. Failuretopaylvhendueanydebtevidencedbythisnoteorperformanycovenantofagreementunderthisnoteshallconstitute
DEFAULT trnder this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
t'elating to such debt; and default under any such other instrument shall constitute default under this note, Upon such default, the
Covelnment at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This noteis given ds eviclence of a loan to the Borrower made by the Covernment pursuant to the Consolidated Farm and Rural
Developrnent Act and lor tlre type of loan as indicated in Item 8. This note shatl bd subject to the present regulations of the
Government and to its frrture regulations not inconsistent with the oxpress provisions of this note.

23.   Presentrnent, t)rotest, and notice are waived.




                                                                                                                                               (   SEAL   )
                                                                                                                           (Borro$,e   r)

                                                                                          5095 Kerrs Chapel          Road
                                                                                          E1on, NC 21244




             According lo the PapeNork Reduction Acl of 1995, an agency may not conducl or sponsor, and a parson is not requirad to respond to, a
            collection of information unless it displays a valid OMB control number. The valid OMB control number for lhis information coltetcion is
            0560'0237. The lime requked to complete lhis information collection is eslimatod lo avercge 20 minutes perresponse, including lhe time
            for reviewing instructions, searching existing dala sources, gathering and maintaining the data needad, and completing
                                                                                                                                     and reviwing lhe
            co″ecriOη ο「ゎrO″ηarrOn RETυ R″ Πws COMPLETED FORM TO YOυ R COUNry FS■ OFF′ Cニ




                          Case 1:20-cv-00118 Document 1-1 Filed 02/06/20 Page 3 of 3
                                  Pursuant to Fed, R. Civ. P. S.2 and/or
     ●                            Fed. R. Crim. P 49.'1, Personal Data
                                  ldentifiers Have Been Redacted                                                              Fo「    ρρroved‐ 0んイ  BA/o056θ ‑0237
                                                                                                                                  "ハοrk Reducf′ onハ cr Sfafe′ ηθnls,
                                                                                                                     ハcf and Paρ en″
lhis form ls available
FSA・ 2026                                                        US,DEPARTMENT OF AGR!CULTURE                                                                     Pos‖ lon 2
                                                                             Farm Servlce Agency
(12‑05‑12)

                                                                           PROMISSORY NOTE




                                                                                                                           卜Ｌ
1.    Name                                                                         2 State                                      County
Justin M. Iiafker                                                                  North Carolina                               Ca   swell-
4 CaSe Number                              5 Fund Code                             6.    Loan Number                            Date
38‑017‑一                                   44                                      03                                                    」une     13′ 2013

      TYPE OF ASSiSTANCE                                                           9 ACT!ON REQUiRING PROMISSORY NOTE:

                                                                                   □ !nllalloan              E]conservalon easement               □ Dererred payments
                                                                                   □ conso‖ dalon            tt Rescheddh9                        □ DeЫ   Mledown

                                                                                   □ subsequenl        ban   □ Reamo雨 zallon
10. FORVALUERECElVED,theundersignedborrowerandanycosignersjointlyandseverallypromise                     topaytotheorderofthe
United States of Arnerica, acting through the Farm Service Agency, United States Department of Agriculture ("Governrnent"), or its
 assigns,atitsofficein           (a.) ReidsvilIe, North Carolina                           21   320     oratsuchotherplaceastheGovernmentmaylater
designate in writing, the principal sum of                 /6/   Twenty Thousand Two Hundred               Forty Eour and 2'7 /100'

the unpaid principal balance at the RATE                   of (d) one and one fourth-----
 percent(e)         L.z5-----
                            %o)perannurn. lfthisnoteisforaLimitedResourceloan(indicatedinltern8)theGovernmentmay
CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's tast known address. The new interest rate shall not exceed the highest rate established in the
Covernment's regulations for the type of loan indicated in ltem                     8.


 I   l.   Principal and interest shall be paid        in   ω Fifteen
 installments as indicated below, except as modified by a different rate olinterest on or belore the following dates:

          (b) lnstallment amount                           (c) Due Date                         (b) Installment amount                             Due Date

$ 1′        489.00                                         6/13/2014                       S l′   489.00                                      6/13/2015



S


 and(cl)      $   r,sas.oo                   thereafter onthe       (e) 13th of      June                 ofeach   (fl ueax                           until the

 principal and interest are fully paid except that the final installment ofthe entire indebtedness evidenced hereby, ifnot sooner
 paid, shall be due and payable           (g) Eifteen                                     years front the date ofthis note, and except that prepayments may
 be nrade as provided below. The consideration for this note shall also support any agreement modifoing the foregoing schedule
 of payments.

  12. If the total arnountof,the loan is not advanced at the time of loan closing, the loan frrnds shall be advanced to the bonower as
 requested by the borrower and approved by tlre Covernment. Approval by the Covernment will be given, provided the advance is
 requested for a purpose authorized by tlre Covernment. lnterest shall accrue on the amount oleach advance from the actual date
 disbursed.




 (Spanish FNanl-relay). USOA is ao equal oppodunily prcvdot and 6mployet




 rnitiafil,.ue-- ort. L- \1-Jot9                                                                                                              2



                               Case 1:20-cv-00118 Document 1-2 Filed 02/06/20 Page 1 of 3
FSA‐ 2026(12‐ 05‑12)                                                                                                                  Page 2 of 3

13. AnyamountadvancedorexpendedbytheCovernmentforthecollectionoftlrisnoteortopreserveorprotectanysecurityforthe
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Governnrent slrall beconre a part of and bear interest at the same rate as the principal of the
debt evidenced by tlris note and be irnnrediately clue and payable by tlre Borrower to the Covenrrnent without dernand.

14. Everypaymenttnadeortarryindebtednessevidencedbythisnoteshall                             beappliedaccordingtoprioritiessetirrTCFRPartT65,or
any successor regu lation.

15. Prepaymentofscheduledinstallments,oranyportionoftheseinstallnrents,rnaybenradeatanytirneattheoptionoFthe
Borrower. Refundsandextrapaymentsshall,afterpaymentoIinterest,beappliedtotlrelastinstalhnentstobecornedueunderthis
note and shall not affect the obligatiorr of tlre Borrower to pay tlre renraining installrnents as schecluled in this note.

I6. Propertyconstructed,inrproved,purchased,orrefinancedinwholeorinpartwiththeloanevidencedbythisnoteshall notbe
leased, assigned, sold, lranslerred, or encunrbered,voluntarily or othet-wise, without tlre written'consent oIthe Covernntent. Unless
the CovernmenL consents otlterwise in writing, tlre Borrower will operate such properl.y as a farrn.

17. If "Debt Write Dorvn," "Consolidatiorr," "Rescheduling," or "Reamortization" is indicated in Itenr 9, this note is given to
consolidate, reschedule or rearnortize, but not in satisfaction ol, the unpaid principal and interest on the lollowing descrit:ed notes or
assumption agreements under new ternts:

                                                                                                                                          (0
        (a)                                                                (d)
  FUND CODE/                 {b)                  (C)
                                                  ‐                      DA‐「 E
                                                                                                               (C)                 LAST INSTALL
   LOAN NO
                       FACC AMOUN「        lNl・ ERl・ S「   RATE            ー                            OR!GINAL BORROWER                  DUE
                                                                  rA′   イ
                                                                        ハ DD‐   1′ }′   /り
                                                                                                                                    rll昴 みDD―   l′   rl′ lリ



44‑01              $   50′ 000.00           1.25         %,       7/23/2012                    Justin M. WaIker                     7/23/2013

                   S                                       %

                   S                                      ・ /0


                   S                                       %

                   S                                       %

                   S                                       ̀1/。




                   S                                       °
                                                           /0




18. Security instrunrents taken in connection rvith tlre loans evidenced by tlrese clescribed notes and otlrer relatecl obligations are not
aFfected by this consolidation, write down, resclreduling, or reanrortization. These security instrunterrts shallcontinue to renrain irr
effect and the security given for the loans evidenced by the described rrotes shall continue to rernain as security lor tlre loan evidenced
by this note, and for any other related obligations.

19. lfatanytinteitshall appeartotlreGovernnrerrttlrattlreBorrowerrnaybeabletoobtainlinancinglronraresponsiblecooperative
or private credit source at reasonable rates and terrns lor loans for similar purposes and periocl of time, the Bonower will, at tlre
Covetrment's request, apply for and accept a loan in sulllcierrt anrount to pay this note in full antl, iFthe lender is a cooperative, to pay
foranynecessarystock. TlteprovisionsoIthisparagraplrdonotapplyiftheloanrepresentedbythispronrissorynolewasn]adetothe
Borrower as a nonprograln loan or a Conservation Loan.




lnltla1 5)/ntw、              ort" L'\aflop



                         Case 1:20-cv-00118 Document 1-2 Filed 02/06/20 Page 2 of 3
  '.1

FSA-2026       (12-os-12)                                                                                                                         Page 3 of 3


20. TheBorrowerrecognizesthattheloandescribedinthisnotewillbeindelaultshouldanyloanproceedsbeusedforapurposethat
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodify as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failuretopaywhendueanydebtevidencedbythisnoteorperlormanycovenantoiagreementunderthisnoteshall                                         constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Covemment or securing or otlrerwise
relating to such debt; and deFault under any such other instrument shall constitute default under tlris note. Upon such default, the
Covernment at its option may declare all or any part of any such indebtedness imnrediate ly due and payable.

22. This note is given as evidence ola           loan to the Borrower made by the Covernment pursuant to the Consolidated Farm and Rural
DevelopmentActandioithet'ypeofloanasindicatedinltem8.                       Thisnoteshall besubjecttothepresentregulationsoithe
Covernment and to its future regulations not inconsistent with the express provisions of this note.

23.     Presentment, protest, and notice are waived.




                                                                                                                              (   Borrowe r   )




                                                                                              5095 Kerrs Chape]          Road
                                                                                              Elon, NC       21244




                             slalen'lenl ls nrade in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The aulhority for requesling
               lhe information identified on this form is the Consolidated Farm and Rural Davelopment Act, as amended (7 U.S.C. 1921 g!. seo.). The
               information will be used to determine eligibilily and leasibility lor loans and loan guarantees, and servicing ol loans and loan guaranteas.
               The informalion collecled on this lorm may ba disclosed to other Fedaral, State, and local govemment agencies, Tribal agencies, and
               nongovemmental enlities lhat have been aulhoized access ,o lhe information by slatule or regulalion and/or as described in lho applicable
                Routine Uses idenlified in the Syslem of Records Nolice for USDNFSA-I4, ApplicanUBorrowar. Providing lhe requested information is
               volunlary. However, failure to furnish lhe requested information may result in a denial for loans and loan guaranlees, and seruicing ol loans
               and loan guarantees Tha provisions of criminal and civil fraud, privacy, and other statules may be applicablo lo the informalion provided.

                According to the Paperwork Reduclion Act of 1995, an agency may not conduct or sponsor, and a person is nol required to respond lo, a
               collection of information unless it displays a valid OMB control number. The valid OMB conlrol number lor this information collection is
               0560-0237. The time required to complele this inlomation colleclion ls esllmaled to average 20 minules per response, including lhe time
               for reviewing instructions, searching existlng dala sources, galhoing and maintaining lhe data needed, and completing and raviewing lhe
               00〃 ecrlon OrlprOrmar′   οη   RErυ RN   rH′ s   coMPLErED FOR‖    O YOυR COυ Ⅳ丁γ FSA OFF′ CE
                                                                             「




                            Case 1:20-cv-00118 Document 1-2 Filed 02/06/20 Page 3 of 3
                                                                        North Carolina Farm Service Agency
                               Farm                                     Farm Loan Programs Division
  USDA un.ed states            Production             Farm              4407 Bland Road, Suite 175
                  td
  薔
                               and                    Service           Raleigh, North Carolina 27609
            民
            :漑 服               Conservation           Agency            (919) 875-4850




                                       AFFIDAVIT OF INDEBTEDNESS

NAME OF BORROWER:Justin                Ⅳl.Walker

                                                           Current               Intcrcst           hterest
                       I)ate                               Amount               Accrued              Daily
 Loan Note              Of                 Face           Outstanding           Through            Accrual      Amount
 Codc     Rate         Note             Amount             Principal          01/13/2020              Rate      Dclinquent
 44¨ 02   1.250     06/13/2013      S100,000.00          $26,783.92          $2,039,06             S .9173    S28,822.98
 44‑03    1.250     06/13/2013        20,244.27           17,252.25             384.63               .5908     17,636.88
                    (07/23/2012)      (50,000.00)

  Total                             $120,244.27          $44,036.17          $2,423.69             Sl.5081    $46,459.86



( ) Denotes Promissory Note Rescheduled.


                                                   CERTIFICATION

The above account information is correct as of January 13,2020, and represents an indebtedness that
is due and owing to the United States of America through its agency, Farm Service Agency, United
States Department of Agriculture. The date of last credit on the account was April 2,2018. I certify
under penalty of perjury that the foregoing is true and correct        to the provisions of Title 28
U.S.C.§ 1746.

Date: January 13,2020
                                                                       PAULA F.NICHOLLS
                                                                        Chiet Fallll Loan Programs
                                                                        Fallll SeⅣ   ice Agency
                                                                       North Carolina State Offlce



                                                                                                       3




                                     USDA is an equal opportunity provider, employer and lender.




                  Case 1:20-cv-00118 Document 1-3 Filed 02/06/20 Page 1 of 1
